Citation Nr: 0204203	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  95-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for gout.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

(The issues of entitlement to an evaluation in excess of 10 
percent for chronic obstructive pulmonary disease (COPD) for 
the period from February 1, 1993 to October 6, 1996 and 
entitlement to an evaluation in excess of 30 percent for COPD 
for the period beginning on October 7, 1996 will be the 
subject of a forthcoming decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  In this decision, the RO granted 
service connection for gout, with a 20 percent evaluation 
assigned; and for bronchial asthma and hypertension, with 10 
percent evaluations assigned.

The Board remanded this case back to the RO for further 
development in July 1997.  In an August 2001 rating decision, 
the RO increased the evaluation for gout from 20 percent to 
40 percent, effective from February 1, 1993.  The RO also 
recharacterized the veteran's pulmonary disorder as COPD and 
increased the evaluation from 10 percent to 30 percent, 
effective from October 7, 1996.  The increased evaluations 
for both of these disabilities remain at issue on appeal, as 
does the 10 percent evaluation for COPD in effect from 
February 1, 1993 until October 6, 1996.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The Board also notes that the veteran's claim for service 
connection for residuals of a left knee injury was subject to 
the July 1997 remand, but this claim was subsequently granted 
in the August 2001 rating decision.

The Board has determined that further development is needed 
with regard to the issues of entitlement to an evaluation in 
excess of 10 percent for COPD for the period from February 1, 
1993 to October 6, 1996 and entitlement to an evaluation in 
excess of 30 percent for COPD for the period beginning on 
October 7, 1996.  As such, the Board will accomplish this 
development prior to a forthcoming decision.  See 67 Fed. 
Reg. 3009, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's gout has been kept under good control with 
medication, despite occasional flare-ups; it is not 
productive of severe health impairment.

3.  The veteran's blood pressure readings have revealed 
systolic pressure of predominantly less than 200 and 
diastolic pressure of predominantly less than 110.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for gout have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Code 5017 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.104, Diagnostic Code 7101 (2001); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1996); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has afforded the veteran multiple VA examinations in 
conjunction with his claims and has obtained records of 
reported treatment.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
notified him of the need for such evidence in a December 2001 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001).  In this issuance, the RO also 
notified of the veteran of the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001). 

II.  Gout

In the appealed January 1994 rating decision, the RO granted 
service connection for gout on the basis of in-service 
laboratory tests showing this disorder.  A 20 percent 
evaluation was assigned, effective from February 1993.

The RO based the initial 20 percent evaluation on the results 
of a June 1993 VA general medical examination, during which 
the veteran complained of flare-ups primarily involving the 
feet.  An examination of the extremities revealed that the 
left knee showed no effusions, swelling, or laxity; also, 
there was full range of motion.  No active and painful 
inflammation of the feet was shown.  The pertinent impression 
was a history of probably left knee strain, with no 
functional impairment at present.  

A November 1993 VA treatment record indicates that the 
veteran's uric acid was elevated, but there were no 
complaints of recent gout attacks.  The veteran was noted to 
"underexcrete" uric acid in February 1994.  A recent attack 
of gouty arthritis was noted to have essentially resolved in 
April 1994.  Chronic left knee pain was noted in May 1994.  
The veteran had pain and intermittent swelling in the left 
wrist in January 1995 and an "occurrence" in the right 
elbow in June 1995.  A September 1996 record reflects that 
the veteran's last gout attack, of the left elbow, was in 
June 1996.

During his March 1997 VA Travel Board hearing, the veteran 
reported swelling in the lower extremities and in the left 
upper extremity.  He noted that prescribed medications 
provided temporary relief.

The veteran's gout was noted to be "controlled" in an 
August 1997 VA treatment record.  

In July 2000, the veteran underwent a VA examination.  As to 
the extremities, this examination was unremarkable except 
with regard to the left knee (for which service connection 
has been established separately), as there was evidence of 
crepitus.  Laboratory data, including uric acid, was within 
normal limits.  The relevant diagnosis was recurrent gout of 
the left knee.  The examiner noted that the veteran had signs 
and symptoms of gouty arthritis affecting multiple joints, 
but this was apparently under good control by medical 
regimen.

Subsequently, in an August 2001 rating decision, the RO 
increased the veteran's evaluation for gout to 40 percent, 
effective from February 1993.  This evaluation has since 
remained in effect and is at issue in this case.

The RO has evaluated the veteran's gout at the 40 percent 
rate under 38 C.F.R. § 4.71a, Diagnostic Code 5017 (2001).  
Under this code section, gout is to be evaluated as 
rheumatoid arthritis under Diagnostic Code 5002.  Under this 
latter code section, symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times per year warrant a 40 percent 
evaluation.  A 60 percent evaluation is in order in cases of 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
four or more times per year, or a lesser number over 
prolonged periods.  

In this case, the Board is aware that the veteran has been 
treated on regular occasions for gout, with occasional flare-
ups in certain extremities.  However, there is no evidence 
suggesting that this disability is severely disabling, and 
the July 2000 VA examination revealed that this disability 
was well-controlled with medication.  The most recent 
laboratory tests, from the same examination, were also noted 
to be within normal limits.

Overall, there is simply no basis for an initial evaluation 
in excess of 40 percent for gout, and the preponderance of 
the evidence is against the veteran's claim for that benefit.  
In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 

III.  Hypertension

In the appealed January 1994 rating decision, the RO granted 
service connection for hypertension on the basis of in-
service elevated blood pressure readings.  A 10 percent 
evaluation was assigned, effective from February 1993.

The RO based this initial evaluation on the results of a June 
1993 VA general medical examination, which revealed blood 
pressure of 160/88.  The veteran's use of Procardia was 
noted.  The pertinent impression was hypertension, controlled 
with medication.  

Subsequent treatment records indicate blood pressure of 
150/98 in July 1993; 147/92, 146/100, and 124/88 in November 
1993; 142/84 in February 1994; 144/100, 154/85, and 167/105 
in April 1994; 134/79 in May 1994; 142/80 and 152/100 in June 
1994; 148/92 and 151/79 in July 1994; 154/88 in September 
1994; 152/88 in December 1994; 153/87 in January 1995; 
189/105 in May 1995; 150/94 and 145/84 in June 1995; 154/88 
and 150/64 in July 1995; 137/80 in August 1995; 156/94 and 
122/86 in January 1996; 146/92 and 134/80 in February 1996; 
139/87 in April 1996; 154/89 in August 1996; 122/76 in 
September 1996; and 148/87 in February 1997. 

The veteran provided no specific testimony regarding his 
hypertension during his March 1997 VA Travel Board hearing.

Records of treatment subsequent to the veteran's hearing 
indicate blood pressure of 116/73 in August 1997; 140/82 in 
October 1997; 133/83 in January 1998; 147/85 in July 1998; 
157/91 in November 1998; and 158/97 in January 2000.

The veteran's July 2000 VA examination revealed blood 
pressure readings of 136/92, 148/82, and 146/90 (left arm 
sitting); 149/91, 155/89, and 150/91 (right arm sitting); 
131/92, 144/97, 145/93 (left arm standing); 134/90, 149/95, 
and 158/101 (right arm standing); 135/85, 139/86, and 142/83 
(left arm lying); and 125/78, 141/83, and 142/78 (right arm 
lying).  Hypertension, without change, was diagnosed.  The 
examiner noted that the veteran had several blood pressure 
readings that "are above the currently accepted levels for 
proper blood pressure maintenance."  

The RO has evaluated the veteran's hypertension at the 10 
percent rate under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
This code section has been revised during the pendency of 
this appeal.  The prior criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1996) contemplated only diastolic 
pressure, whereas the revised criteria for 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001) contemplates both diastolic and 
systolic pressure.  Under the revised criteria, a 10 percent 
evaluation is in order for diastolic pressure of 
predominantly 100 or more, or systolic pressure of 
predominantly 160 or more.  A 20 percent evaluation is 
warranted for diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In this case, the Board is aware that, over an extended 
period of time, a wide range of blood pressure readings have 
been revealed.  While a number of these readings meet the 
criteria for the 10 percent evaluation, there is no 
indication whatsoever of predominant, or even intermittent, 
systolic pressure of 200 or more or diastolic pressure of 110 
or more.  As such, the criteria for a 20 percent initial 
evaluation for hypertension have not been met, and the 
preponderance of the evidence is against the veteran's claim 
for that benefit.  See 38 U.S.C.A. § 5107(b) (West 1991).

IV.  Consideration under 38 C.F.R. § 3.321(b)(1)

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 40 percent for gout is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for hypertension is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

